Per Curiam.
The plaintiff delivered to the defendants, an express company, a package addressed to Mrs. C. P. Frankel, Saugerties, H. Y., which they agreed to carry and safely deliver to her. The package was tendered by the defendants to Mrs. Frankel at her place of business, in Saugerties, and she refused to receive the same, or pay the expressage thereon, on the ground that she had not authorized the purchase of it. Afterwards a daughter of Mrs. Frankel went to defendant’s office at Saugerties, and directed that the package be sent to her mother’s place of business, but it is not shown that this was done by the authority of tlie mother. The defendant thereupon delivered the package at Mrs. Frankel’s place of business, to one Warschofsky, without making any inquiry as to whether he was authorized to receive it for Mrs. Frankel. He receipted it in his own name, and not in hers. There is no evidence that Warschofsky was Mrs. Frankel’s agent for that purpose, or that he was authorized to receive it for her; nor is there any evidence that he was in the store by Mrs. Frankel’s authority;-nor are there facts and circumstances shown from which the court was bound to infer that he was her agent. Where a common carrier delivers goods to a stranger without requiring evidence of identity, it is liable to the consignor for their value. Price v. Railroad Co., 50 N. Y. 213. It is bound to deliver the goods to the consignee or his agent, and, if to the agent, it must be prepared to show the authority of the agent tc receive it, if that is disputed. Witbeck v Holland, 45 N. Y. 18. It was in this case, and the justice was fully justified by the evidence in .arriving at the conclusion he did upon that subject. The judgment must therefore be affirmed, with costs.